Case: 16-11641   Date Filed: 01/30/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11641
                        Non-Argument Calendar
                      ________________________

   D.C. Docket Nos. 6:15-cv-00107-LGW-GRS; 6:12-cr-00017-BAE-GRS-1



ASHA K. SPAULDING,

                                                          Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (January 30, 2018)

Before WILSON, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 16-11641     Date Filed: 01/30/2018    Page: 2 of 2


      Asha Spaulding appeals pro se the sua sponte denial of her motion to vacate.

See 28 U.S.C. § 2255. The district court denied Spaulding’s motion based on her

written plea agreement to waive her right to collaterally attack her convictions and

sentence in a postconviction proceeding. The Supreme Court instructed in Day v.

McDonough, 547 U.S. 198 (2006), that “a court must accord the parties fair notice

and an opportunity to present their positions” before disposing of a case on a

ground not raised in their filings, id. at 210. Because the district court denied

Spaulding’s postconviction motion without giving her an opportunity to respond to

the effect of her waiver, we vacate and remand for the district court to proceed in

accordance with the Rules Governing Section 2255 Proceedings.

      VACATED AND REMANDED.




                                           2